Exhibit SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT This SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (the “Amendment”), dated January 14, 2010, is entered into by and among MISCOR GROUP, LTD., an Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”), MARTELL ELECTRIC,LLC, an Indiana limited liability company (“Martell”), HK ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK”), IDEAL CONSOLIDATED, INC., an Indiana corporation (“Ideal”), and AMERICAN MOTIVE POWER, INC., a Nevada corporation (“AMP” and together with MISCOR, MIS, Martell, HK and Ideal, the “Borrowers” and each a “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit operating division. RECITALS The Lender and the Borrowers are parties to a Credit and Security Agreement dated January 14, 2008, as amended (the “Credit Agreement”). The Borrowers have advised the Lender that they intend to sell the Construction and Engineering Services segment of the Borrowers’ business, consisting of Martell and Ideal (the “CES Sale”) and have requested the Lender’s consent to the CES Sale, which the Lender is willing to do pursuant to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements herein contained, it is agreed as follows: 1.Defined Terms.Capitalized terms used in this Amendment which are defined in the Credit Agreement shall have the same meanings as defined therein, unless otherwise defined herein.In addition, in the event the CES Sale has not been consummated on or prior to January 15, 2010, Section 1.1 of the Credit Agreement shall be amended by amending the following definitions: “Borrowing Base” means at any time the lesser of: (a)The Maximum Line Amount; or (b)Subject to change from time to time in the Lender’s sole discretion, the sum of: (i)The lesser of (A) the sum of (1) the product of the Accounts Advance Rate times Eligible Accounts of each of MIS, HK, Martell, Ideal and AMP, plus (2) the lesser of (y) the product of the Special Accounts Advance Rate times Eligible Progress Accounts of each of Martell and Ideal, or (z) $1,450,000; provided, such amount shall be reduced on a weekly basis commencing January 15, 2010, and on each Friday thereafter by $40,000 per week; or (B)$5,800,000, less (ii)The Borrowing Base Reserve, less (iii)The Personal Property Tax Reserve, less (iv)The Real Estate Tax Reserve, less (v)The Landlord Reserve, less (vi)Indebtedness that any Borrower owes to the Lender that has not yet been advanced on the Revolving Note, including, without limitation, the L/C Amount, and the dollar amount that the Lender in its reasonable discretion then determines to be a reasonable determination of each Borrower’s credit exposure with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement offered to any Borrower by Lender that is not described in Article II of this Agreement. “Special Accounts Advance Rate” means up to thirty five percent (35%); provided, such percentage shall be reduced on a weekly basis commencing January 15, 2010 and on each Friday thereafter by one percent (1.0%) per week, or such lesser rate as the Lender in its sole discretion may deem appropriate from time to time, including, without limitation, in the event the Borrowers hereafter request that the Lender make Advances based on Inventory. 2.Amendment of Section 2.6(a).Section 2.6(a) of the Credit Agreement shall be amended to read as follows: (a)In equal monthly installments of Ten Thousand Four Hundred Seventeen Dollars ($10,417) each, beginning on the first day of the month following the making of the Real Estate Advance, and on the first day of each month thereafter, and commencing on January 15, 2010, and on Friday of each week thereafter, in additional equal weekly installments of Ten Thousand Dollars ($10,000) each, with a final payment of the entire unpaid principal balance of the Real Estate
